DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11 recite the limitation “a tubular connector having the plurality of cams, the tubular connector being fixed to an inner surface of the tube” in Lines 1-3, wherein Claims 1 and 10 previously recited the cylindrical portions and cams are formed as part of the tube by reciting the inner cylindrical surface of the tube having a plurality of cylindrical portion with cams spaced between each of the cylindrical portions.  However, Claims 6 and 11 recite the cams are formed as part of a tubular connector which results in the clams being indefinite since it’s unclear how the cams can be formed as both a part of the tube and also a part of the tubular connector which is fixed to an inner surface of the tube.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiie et al. (US Patent Application Publication No. 2015/0133856, hereinafter Nishiie).

In regard to claim 5, Nishiie discloses a spiral tube (130, Fig. 1) for use with an endoscope insertion section having a rotating member (the spiral tube is capable of use with an endoscope having a rotating member), the spiral tube comprising:
a tube (131, Fig. 3C); and
a spiral fin (133) disposed on an exterior surface of the tube (Fig. 1);
wherein an inner cylindrical surface of the tube having a plurality of cylindrical portions, each of the plurality of cylindrical portions having a partial cylindrical surface extending in a circumferential direction of the inner cylindrical surface and a plurality of cams circumferentially spaced between each of the plurality of cylindrical portions to project radially inward from an inner cylindrical surface of the tube, the plurality of cams extending in a longitudinal direction of the tube (see annotated Fig. 3C below);
wherein each of the plurality of cams have one or more cam surfaces configured to engage the rotating member (110) to rotate the spiral tube (see annotated Fig. 3C below); and
the one or more cam surfaces are fixed relative to the inner cylindrical surface of the tube (see annotated Fig. 3C below).

    PNG
    media_image1.png
    587
    707
    media_image1.png
    Greyscale

In regard to claim 10, Nishiie discloses an endoscope system (10, Fig. 1) comprising:
an endoscope (20) having an elongated insertion section (30), the insertion section having a rotating member (110, Fig. 3C);
a spiral tube (130) rotatably disposed on the insertion section (Fig. 1), the spiral tube comprising:
a tube (131, Fig. 3C); and
a spiral fin (133) disposed on an exterior surface of the tube (Fig. 1);
wherein an inner cylindrical surface of the tube having a plurality of cylindrical portions, each of the plurality of cylindrical portions having a partial cylindrical surface extending in a circumferential direction of the inner cylindrical surface and a plurality of cams circumferentially spaced between each of the plurality of cylindrical portions to project radially inward from an inner cylindrical surface of the tube, the plurality of cams extending in a longitudinal direction of the tube (see annotated Fig. 3C below);
wherein each of the plurality of cams have one or more cam surfaces configured to engage the rotating member (110) to rotate the spiral tube (see annotated Fig. 3C below); and
the one or more cam surfaces are fixed relative to the inner cylindrical surface of the tube (see annotated Fig. 3C below).

Response to Arguments
Applicant’s arguments with respect to claims 5-7, 9-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 1, 2022